DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-13 is/are pending.

Terminal Disclaimer
The terminal disclaimer filed on 12/24/2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 9338569 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erbe (U.S. Patent No. 4890329), in view of  Adams (US Patent No. 4292477)  and/or Conti (US Publication No. 2008/0316028), and in further view of Nakamura (U.S. Patent No. 4495546).
Regarding claims 1-3, 11, Erbe teaches a hearing aid comprising: a flexible substrate (10, flexible printed circuit board “FPCB”) carrying electrical components of the hearing aid, a battery (6) as a separate component having a fixed outer contour (fig. 4; outline battery within battery compartment); and a housing (2, housing) for enclosing said flexible substrate and the battery.
soldered directly to the battery to establish an electrical connection between at least one of the electrical components and the battery, or the flexible substrate is electrically connected to a second flexible substrate enclosed within the housing having a soldering pad soldered directly to the battery. 
In a similar field of endeavor, Adams teaches the substrate includes one or more extensions (82) configured to electrically connect components on the substrate (47, 55) to components external to the substrate, and wherein an extension (82) extends from an edge of one of the parts of the substrate other than a folded edge and wherein one of said external components is said battery (col. 4 lines 17-18: wherein battery is connected to circuit board) for providing power to the circuit. 
In a similar field of endeavor, Conti teaches the substrate includes one or more extensions (51, 55, 57) configured to electrically connect components on the substrate (41) to components external to the substrate, and wherein an extension (51, 55, 57) extends from an edge of one of the parts of the substrate other than a folded edge and wherein one of said external components is said battery (col. 4 lines 17-18: wherein battery is connected to circuit board) for providing power to the circuit.
One of ordinary skill in the art would have recognized that applying the known technique of applying an extension between the battery and circuit in either manner disclosed would have yielded the predictable result of providing power to the circuit. 
The combination of Erbe and Adams and/or Conti fails to teach the electrical connection established via a solder pad allowing soldering directly to the battery. 

One of ordinary skill in the art could have applied the known technique of soldering pads in the same manner disclosed by Nakamura in the combination of Erbe and Adams and/or Conti and the results would have been predictable.

   	Regarding claim 4, the combination of Erbe and Adams and/or Conti, and further Nakamura teaches the hearing according to claim 2, wherein the electrical components are confined to the flexible substrate (Erbe; 10). 
 
 	Regarding claim 5, the combination of Erbe and Adams and/or Conti, and further Nakamura teaches the hearing aid according to claim 1, wherein the electrical components are included on a planar part of the flexible substrate (Erbe; fig. 5).  

 	Regarding claim 6, the combination of Erbe and Adams and/or Conti, and further Nakamura  teaches the hearing aid according to claim 1, wherein the flexible substrate includes a folded substrate part that is folded from a planar substrate along a folding line (Erbe; which reads on fold lines 15, 16, or 17), thereby forming two planar parts of the substrate outside the folded substrate part.  

 	Regarding claim 7, the combination of Erbe and Adams and/or Conti, and further Nakamura teaches the hearing aid according to claim 6, wherein said folded substrate part 

 	Regarding claims 8-9, the combination of Erbe and Adams and/or Conti, and further Nakamura fails to teach the hearing aid according to claim 1, wherein said flexible substrate is a multi-layer substrate adapted for having more than one layer of electric conductors to provide electrical connection to components on the substrate and/or to components external to the substrate.  
 	However, additional modification of Nakamura teaches substrate construction (col. 3 lines 23-48), wherein said planar substrate (flexible printed circuit board, 8) is a multi-layer substrate (polyamide film, 5, and conductors layers, 6-7 and 11) adapted for having more than one layer of electric conductors to provide electrical connection to components on the substrate and/or to components external to the substrate (col. 3 lines 13-15 and lines 40-48, wherein components, e.g. block circuits, can be electrically connected on both sides via circuit element, 11). 
 	One of ordinary skill in the art would have recognized that applying the particular substrate construction in the invention of the combination of Erbe and Adams and/or Conti, and further Nakamura, as further taught by Nakamura, would yields a folding substrate capable of mounting components on both sides in small devices.

 	Regarding claim 10, the combination of Erbe and Adams and/or Conti, and further Nakamura teaches the hearing aid according to claim 2, wherein the extension of said flexible .  

Allowable Subject Matter
Claim (s) 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive.
With respect to the Applicant's argument,  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this instance, the combination of Erbe, and Adams and/or Conti teaches allowing a connection between a substrate component and an external component. Further, the combination of Erbe, Adams and/or Conti and Nakamura teaches using soldering pads to provide the electrical connection. Therefore, the rejection is maintained. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVETTA W GOINS can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
February 13, 2021

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2655